Ellison, J.
-This is a prosecution based.on an information for an assault with a revolver. The defendant was convicted in the trial court. He makes thé point on this appeal that the information fails to charge an offense, and we deem the point well taken. The charge is of drawing a revolver and pointing it at the prosecuting witness while within shooting distance of him. It is evident that there was no attempt to charge an assáult by striking with the revolver, but the attempt is to charge an assault by an attempt to shoot the prosecuting witness. But there is no charge, directly •or indirectly, that the revolver was loaded. Furthermore, there is no charge that the revolver was drawn In an angry or threatening manner, or with an intention to assault, nor is there anything which necessarily shows such intention. State v. Sears, 86 Mo. 170.
The judgment will be reversed.
All concur.